Case 1:18-cv-00643-AJT-JFA Document 11 Filed 12/14/18 Page 1 of 9 PageID# 40




                        IN THE UNITED STA TES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF Vl RGINIA
                                   Alexandria Division                                                  ' •ii
                                                                                        flEC I 4 2018   I:
                                                                                                        ! :. .,
                                                                                                                  l
UNITED STA TES OF AMERICA.                    )
                                              )                                            ,-,,

                       Plaintiff,             )
                                              )
        V.                                    )   Civil Aclion No. 1:18cv0643 (AJT/JFA)
                                              )
APPROXIMATELY $6,000.00 U.S.                  )
CURRENCY,                                     )
                                              )
                       Defendant.             )


              PROPOSED FINDINGS OF FACT ANO RECOMMENDATIONS

       This maller is before the court on plaintiff's Requesl for Default Judgment and Order of

Forfeiture. (Docket no. 8). In this motion, the United States of America (.. plaintiff') seeks a

default judgment pursuant to Fed. R. Civ. P. 55(b)(2) and Local Admiralty Rule (c)(5) and the

entry of an Order of Forfeiture pursuant to 21 U.S.C. § 881 (a)(6), against defendant U.S .

Currency in " the approximate amount of $6,000.00" ("defendant currency"). (/d. at 1). Pursuant

to 28 U.S.C. § 636(b)( I )(C), the undersigned magistrate judge is filing with the court his

proposed findin gs of fact and recommendations, a copy of which will be provided to all

interested parties.

                                     Procedural Background

        On May 30, 2018, plaintiff filed a verified complaint in rem for forfeiture. (Docket no. 1)

("Comp!."). The complaint alleges the $30,345.00 in funds seized from Devon Gerard Love at a

security checkpoint at the Ronald Reagan Washington       ational Airport on August 13, 20 I 7,

were to be furnished in exchange for a controlled substance or proceeds traceable to such an

exchange, or were intended to fac ilitate a controlled substance exchange. (Comp!. ~~ 7-9, 13).
Case 1:18-cv-00643-AJT-JFA Document 11 Filed 12/14/18 Page 2 of 9 PageID# 41




On May 31, 2018, written notice of civil forfeiture against defendant currency and a copy of the

verified complaint were mailed to Ebonique L. Poteat, a potential claimant, but the notice and

complaint were returned as unable to forward. (Docket no. 6-115). On June 1, 2018, written

notice of civil forfeiture against defendant currency and a copy of the verified complaint were

sent by certified United States mail to Devon Love and Trinita Lee Love, a party who filed a

claim for $6,000.00 during the Drug Enforcement Agency's administrative action, pursuant to

Rule G(4)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, Federal Rules of Civil Procedure ("Supplemental Rule G"). (Id). A tracking

service shows the United States Postal Service delivered the written notice and complaint to

Devon Love on June 2, 2018. (Id.) Trinita Lee Love signed a return receipt card for delivery of

the written notice and complaint, which reflects a delivery date of June 13, 2018. (Id.).

       A warrant for arrest in rem was issued on June 5, 2018 (Docket no. 3), and the executed

warrant for the arrest in rem was filed with the court that same day (Docket no. 4). On

November 27, 2018, plaintiff filed a declaration with the court asserting that notice of this civil

forfeiture action was published on an official government internet site, www.forfeiture.gov, for

30 consecutive days beginning on July 4, 2018, and ending on August 2, 2018, in accordance

with Supplemental Rule G(4)(a)(iv)(C). (Docket no. 5-1). On November 29, 2018, plaintiff

filed a declaration with the court asserting that direct notice was sent to known potential

claimants, in accordance with Supplemental Rule G(4)(b)(i). (Docket no. 6-1). Any claimant to

defendant currency was required to file a claim within 35 days after written notice was sent or 60

days from the first day of publication on the official government internet site, and an answer to

the complaint or Federal Rule of Civil Procedure 12 motion within 21 days after the filing of a

claim. Supp. R. G(5)(a)-(b).




                                                  2
Case 1:18-cv-00643-AJT-JFA Document 11 Filed 12/14/18 Page 3 of 9 PageID# 42




         No claim to defendant currency was made within 35 days after written notice was sent to

Devon Gerard Love or Trinita Lee Love, or within 60 days after notice was published on the

official government site, and no answer to the complaint or motion under Rule 12 has been filed

by any claimant. Following the expiration of the time period for filing a claim, plaintiff filed a

request for entry of default on November 29, 2018, supported with an affidavit from Karen L.

Taylor. (Docket nos. 6, 6-1 ). Pursuant to this request, the Clerk entered a default on December

3, 2018. (Docket no. 7). On December 6, 2018, plaintiff filed a motion for default judgment and

request of forfeiture (Docket no. 8) and a notice setting the motion for a hearing before the

undersigned on December 14, 2018 (Docket no. 9). 1 On December 14, 2018, counsel for

plaintiff appeared at the hearing on the motion before the undersigned, and no claimant appeared

on behalf of defendant currency.

                                              Factual Background

         The following facts are established by the verified complaint. (Docket no. 1). On August

13, 2017, federal officers discovered $30,345.00 in Devon Gerard Love's backpack at a security

checkpoint (Compl. ,i 7). Devon Gerard Love told officers he had picked the money up from

his mother's house, where he lived, and was on his way to Los Angeles, California, to search for

a new residence. (Compl. ,i 8). He also told officers he was a concert promoter and had won

$10,000.00 at the MGM Casino at the National Harbor, but he could not provide documents

supporting his work history or how he obtained the currency. (Compl. 18). Officers could not

find any record of wages in the Maryland wages database. (Compl. 1 12). A canine certified to


1
  The plaintiff did not mail a copy of the request for entry of default or the motion for default judgment and notice of
hearing to Devon Love or Trinita Lee Love. While service may not be required under Federal Rule of Civil
Procedure 5(a)(2) when a party is in default for failure to appear, the undersigned believes it is the usual practice in
this Court for all interested parties to be provided notice of a request for entry of default along with any motion for
default judgment and notice of hearing. A copy of this pleading will be sent to Devon Love and Trinita Lee Love
and if they seek leave to have the default vacated, the undersigned will take the failure to provide notice into
consideration in deciding that request.


                                                           3
 Case 1:18-cv-00643-AJT-JFA Document 11 Filed 12/14/18 Page 4 of 9 PageID# 43




detect controlled substances discovered such substances on the funds. (Compl. ,r 9). Devon

Gerard Love had been arrested for a felony controlled substances possession with intent to

distribute in January 2015, and he was found guilty of controlled substances manufacture,

distribution, possession, and possession with intent to distribute in Maryland's Seventh Judicial

Circuit Court. (Compl. ,r 10).

                            Proposed Findings and Recommendations

       Civil forfeiture complaints must be verified, state the grounds for jurisdiction and venue,

"describe the property with reasonable particularity," state the location of tangible property,

identify the statute supporting the forfeiture action, and "state sufficiently detailed facts to

support a reasonable belief that the government will be able to meet its burden of proof at trial."

Supp. R. G(2). Once the United States of America files the verified complaint, Supplemental

Rule G(4) provides that a judgment of forfeiture "may be entered only if the government has

published notice of the action within a reasonable time after filing the complaint or at a time the

court orders." Supp. R. G(4)(a)(i). Written notice and a copy of the complaint must be sent "to

any person who reasonably appears to be a potential claimant," Supp. R. 4(b)(i), and notice may

be posted "on an official internet government forfeiture site for at least 30 consecutive days,"

Supp. R. G(4)(a)(iii)(C). Any claimant asserting an interest in the defendant currency must file a

claim within 35 days after receiving direct notice or within 60 days "after the first day of

publication on an official internet government forfeiture site." Supp. R. G(S)(a)-(b).

        Rule 55 of the Federal Rules of Civil Procedure provides for the entry of a default

judgment when "a party against whom a judgment for affmnative relief is sought has failed to

plead or otherwise defend." Fed. R. Civ. P. 55(a). A defendant in default admits the factual

allegations in the complaint. See Fed. R. Civ. P. 8(b)(6) ("An allegation-other than one relating




                                                   4
 Case 1:18-cv-00643-AJT-JFA Document 11 Filed 12/14/18 Page 5 of 9 PageID# 44




to the amount of damages-is admitted if a responsive pleading is required and the allegation is

not denied."); GlobalSantaFe Corp. v. Globalsantafe.com, 250 F. Supp. 2d 610,612 n.3 (E.D.

Va. 2003) ("Upon default, facts alleged in the complaint are deemed admitted and the

appropriate inquiry is whether the facts as alleged state a claim."). Rule 55(b)(2) of the Federal

Rules of Civil Procedure provides that a court may conduct a hearing to determine the amount of

damages, establish the truth of any allegation by evidence, or investigate any other matter.

                                      Jurisdiction and Venue

         The court must have both subject matter and personal jurisdiction over a defaulting party

before it can render a default judgment. District courts have original jurisdiction over actions

commenced by the United States, 28 U.S.C. § 1345, and over actions for forfeiture, 28 U.S.C. §

l 355(a). The United States of America is the plaintiff in this action and brought this claim under

21 U.S.C. § 88l(a)(6) against defendant currency. Therefore, this court has subject matter

jurisdiction pursuant to 28 U.S.C. §§ 1345 and 1355(a). Because defendant currency was seized

at Ronald Reagan Washington National Airport located in Arlington, Virginia, within the Eastern

District of Virginia, the court has in rem jurisdiction over those funds. 28 U .S.C. § l 355(b).

Venue is proper in this court pursuant to 28 U.S.C. § 1395(a) because the funds were seized in

this district.

         For these reasons, the undersigned magistrate judge recommends a finding that this court

has subject matter jurisdiction over this action, that the court has in rem jurisdiction over

defendant currency, and that venue is proper in this court.

                                   Grounds for Entry of Default

         On May 30, 2018, plaintiff filed a verified complaint in rem for forfeiture, alleging that

the defendant currency should be forfeited pursuant to 21 U.S.C. § 88l(a)(6). (Compl. ,i 6). The




                                                  5
Case 1:18-cv-00643-AJT-JFA Document 11 Filed 12/14/18 Page 6 of 9 PageID# 45




complaint states the grounds of subject matter and in rem jurisdiction and venue (Compl. 113-5),

and it describes the amount of the funds and location of the seizure (Compl. 112, 7). The

controlled substances detected on the funds and Devon Gerard Love's inability to provide

documentation supporting the source of the funds (Compl. 118-9) constitutes "sufficiently

detailed facts to support a reasonable belief that the government will be able to meet its burden

of proof at trial." Supp. R. G(2)(f). Therefore, the complaint satisfies the requirements of

Supplemental Rule 0(2).

       The United States provided direct notice to two known potential claimants pursuant to

Supplemental Rule G(4)(b) and attempted to provide direct notice to a third. Supplemental Rule

G(4)(b)(i) requires the government to "send notice of the action and a copy of the complaint to

any person who reasonably appears to be a potential claimant on the facts known to the

government before the end of the time for filing a claim." On May 31, 2018, plaintiff mailed

written notice of civil forfeiture against defendant currency and a copy of the verified complaint

to Ebonique L. Poteat, a potential claimant, but the notice and complaint were returned as unable

to forward. (Docket no. 6-1 1 5). However, the United States represents that Poteat had

attempted to claim $14,000.00 of the seized funds during the DEA's administrative action, but

the DEA returned her paperwork as insufficient, and Poteat failed to file new paperwork. (Id. 1

5 & n.1 ). Only Trinita Lee Love filed sufficient paperwork during the administrative forfeiture

proceedings, and the DEA referred the $6,000.00 claimed by Trinita Lee Love to the United

States Attorney's Office. (Id). Plaintiff administratively forfeited all other funds, including

those claimed by Poteat. (Id.). Therefore, the failed delivery attempt to Poteat does not appear

to violate the direct notice requirement in Supplemental Rule G.




                                                 6
Case 1:18-cv-00643-AJT-JFA Document 11 Filed 12/14/18 Page 7 of 9 PageID# 46




         On June 1, 2018, written notice of civil forfeiture against defendant currency and a copy

of the verified complaint were sent by certified United States mail to Devon Gerard Love, the

individual from whom federal officers seized the funds, and Trinita Lee Love, the party who

filed the claim for the $6,000.00 during the DEA's administrative forfeiture proceedings that are

the subject of this action. (Id. ,i 5). The United States Postal Service delivered the notice and

complaint to Devon Gerard Love on June 2, 2018. (Id.). Trinita Lee Love received the written

notice and complaint on June 13, 2018. (Id.). Supplemental Rule G(5)(a) and (b) requires

interested parties with direct notice to file a claim within 35 days after the notice is sent and an

answer within 21 days after filing a claim. Accordingly, any claim by Devon Gerard Love or

Trinita Lee Love was due no later than July 6, 2018. Neither individual filed a claim for

defendant currency or an answer to the complaint, and the time for doing so has expired.

         On June 5, 2018, pursuant to Supplemental Rules G(3)(b) and (c), a warrant of arrest in

rem was executed on defendant currency (Docket no. 3), and an executed warrant for arrest in

rem was filed with the Clerk of Court that same day (Docket no. 4). Notice of the complaint was

published on an official government internet site, www.forfeiture.gov, for thirty consecutive

days beginning on July 4, 2018. (Docket no. 5-1). Any claimant to defendant currency was

required to file a claim no later than 60 days after the first day of publication on the official

government internet site. Supp. R. G(5)(a)(ii)(B). Accordingly, any claim would have been due

no later than September 4, 2018. 2 Supplemental Rule G(5)(b) also requires a claimant to file and

serve an answer or Rule 12 motion within 21 days after filing the claim. No individual or entity

filed either a claim or answer in this matter, and the time for doing so has expired.

         2 When the last day of a time period stated in days ends on a Sunday, Federal Rule of Civil Procedure

6(a)(l)(C) provides that "the period continues to run until the end of the next day that is not a Saturday, Sunday, or
legal holiday." Sixty days from July 4, 2018, was Sunday, September 2, 2018. Labor Day fell on the following day,
Monday, September 3, 2018. Therefore, the undersigned calculates the last date a party could have filed a claim as
Tuesday, September 4, 2018.


                                                          7
Case 1:18-cv-00643-AJT-JFA Document 11 Filed 12/14/18 Page 8 of 9 PageID# 47




       Plaintiff requested entry of default on November 29, 2018, after the expiration of the time

period for a person to assert an interest in defendant currency (Docket no. 6), and the Clerk of

Court entered default on December 3, 2018 (Docket no. 7). The undersigned recommends a

finding that notice of this action was given properly, that no claim to defendant currency was

asserted in a timely manner, and that the Clerk of Court properly entered default as to defendant

currency under Fed. R. Civ. P. 55(a) and Local Admiralty Rule (c)(4) and (5).

                                              Liability

       Because no claim or answer was filed in this matter and the Clerk of Court properly

entered a default, the factual allegations in the complaint are deemed admitted. Fed. R. Civ. P.

8(b)(6). As set forth in the complaint, defendant currency represent proceeds traceable to a

violation of21 U.S.C. § 841 et seq. (Compl. ,, 6, 9, 13). In order to effect the forfeiture, the

United States must establish probable cause "for belief that a substantial connection exists

between the property to be forfeited and the criminal activity defined by the statute." Boas v.

Smith, 786 F.2d 605, 609 (4th Cir. 1986) (citations omitted). Based on the established facts that

Devon Gerard Love made inconsistent statements about the source of the funds, he was unable to

provide documentation supporting any of the sources claimed, and the funds contained traces of

controlled substances (Compl.   1, 7-12), defendant currency is subject to condemnation and
forfeiture to plaintiff pursuant to 21 U.S.C. § 88l(a)(6).

                                            Conclusion

       For these reasons the undersigned recommends that a default judgment be entered in

favor of the United States and that an order of forfeiture be entered declaring that the $6,000.00

in currency seized from Devon Gerard Love be forfeited to the United States of America

pursuant to 18 U.S.C. § 881(a)(6) and that the Attorney General, or a designee, be authorized to




                                                  8
Case 1:18-cv-00643-AJT-JFA Document 11 Filed 12/14/18 Page 9 of 9 PageID# 48




seize the forfeited funds and take full and exclusive cuslody and control of those funds once the

order becomes final.

                                               Notice

       By means of the court's electronic filing system the parties and the public are notified

that any request to vacate the entry of default or any objections to this proposed findings of fact

and recommendations must be filed wilhin fourteen ( 14) days of service of this proposed

findings of fact and recommendations and a failure to file timely objections waives appellate

review of the substance of the proposed findings of fact and recommendations and waives

appellate review of any judgment or decision based on this proposed findings of fact and

recommendations.

       A copy of this proposed findings of fact and recommendations will be mailed to Devon

Gerard Love and Trinita Lee Love at 13813 Chestnul Oak Lane, Brandywine, Maryland 206 13.

       ENTERED this 14th day of December, 20 I 8.

                                                        -;Jo--;-h- n --=
                                                                       F.:-A
                                                                           -=--n_,,
                                                                                 d,-er
                                                                                      /s/
                                                                                     - so n   - -- :ri3--
                                                                                                   =-==--
                                                        United States Maoistrate Judge
                                                        John F. Anderson
                                                        United Stales Magistrate Judge
Alexandria, Virginia




                                                 9
